Title: From George Washington to Major General Israel Putnam, 13 June 1777
From: Washington, George
To: Putnam, Israel



Dear Sir
Head Quarters Middle Brook 13th June 1777

When I wrote to you last evening I forgot to desire that the detatchments of Colo. Saml B. Webbs and Colo. Sherburns Regiments might march with the first division from Peekskill. They are to join Genl Varnums

Brigade, which is at present weak. When any other detatchments of the same Regiments arrive with you, they are to be hastened forward as fast as possible.
